COURT OF APPEALS OF VIRGINIA


Present: Judge Haley, Senior Judge Willis and Retired Judge Hodges ∗


UNITED PARCEL SERVICE, INC. AND
 LIBERTY INSURANCE CORPORATION
                                                                  MEMORANDUM OPINION ∗∗
v.     Record No. 2637-08-2                                           PER CURIAM
                                                                      APRIL 14, 2009
CHAMBERLAIN S. COTTON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Patricia C. Arrighi; PennStuart, on brief), for appellants.

                 (Jamie L. Karek; Geoffrey R. McDonald & Associates, on brief), for
                 appellee.


       United Parcel Service, Inc. and Liberty Insurance Corporation (hereinafter referred to as

employer) appeal a decision of the Workers’ Compensation Commission finding that

Chamberlain S. Cotton (claimant) suffered a compensable consequential injury to his knee

following an injury he sustained to his back. Employer contends the commission erred in

determining that claimant’s knee injury was a compensable consequence of the compensable

back injury. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Cotton v. United Parcel Service, Inc., VWC File No. 234-39-19 (Oct. 16,

2008). We dispense with oral argument and summarily affirm because the facts and legal




       ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
       ∗∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                                   -2-